DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance: WOO et al. (US 2014/0020844), YOSHIZAWA et al. (US 2008/0011420), KRAMER (US 2017/0158449), and KOBAYASHI et al. (US 2011/015328) are considered the closest prior art of record, teaching methods of pressing a peeling tape to a film and subsequently lifting the tape to peel the film from a substrate.  It should be noted that the “one side” and the “another side” of a peeling tape claimed is construed as sides across an axis (i.e. left, right, front, or back) of the tape, and cannot be construed as the top or bottom surface of the film, in a manner consistent with applicant’s disclosure (the first and second pressing portions must be located at different sides of the tape, but both must be above a surface of the tape because each must press the tape downward).  However, the prior art of record does not teach or fairly suggest methods as claimed wherein a first pressing portion presses downward on one side of a peeling tape to a press and fix the one side to the tape support portion, the tape support portion also moving upward with the first pressing portion when peeling, a second pressing portion on another side of the tape pressing the another side of the tape to attach to a dummy portion of a protective film on a panel, and a grip portion on the dummy portion gripping the peeled predetermined portion of the dummy portion to peel a remaining portion of the dummy portion; or wherein a pressing portion presses downward between the first and second guide rollers to press and attach the peeling tape between the rollers to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        September 16, 2021